Citation Nr: 1540742	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-00 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to an initial disability rating greater than 30 percent from November 23, 2009 to February 8, 2011 for service-connected anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to an initial disability rating greater than 50 percent beginning on February 9, 2011 for service-connected anxiety disorder, NOS with bruxism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of Individual Unemployability was raised in a September 2010 Notice of Disagreement.  Following development by the Agency of Original Jurisdiction (AOJ), this issue was denied in a June 2011 rating decision.  The Veteran did not file an appeal.  Therefore, the Board does not have jurisdiction over this matter.

The Board notes that a June 2011 rating decision denied service connection for a dental condition to include teeth loss and a jaw condition.  The Veteran was advised that there is no provision for payment of compensation for as the evidence did not show that the claimed dental condition to include teeth loss resulted from bone loss through trauma or disease.  It was also noted that there was no clinical diagnosis of a jaw condition.  He was advised that he may apply for outpatient dental treatment at the VA Medical Center Dental Clinic which has jurisdiction over determinations of eligibility to treatment.  The Veteran did not file an appeal from these denials of service connection.


FINDINGS OF FACT

1.  For the period of November 23, 2009 to February 8, 2011, the Veteran's anxiety disorder, NOS, resulted in depressed mood and anxiety with a chronic sleep impairment as well as difficulty remembering names, dates and times and difficulty maintaining social relationships in groups of people.

2.  For the period beginning on February 9, 2011, the Veteran's anxiety disorder, NOS with bruxism, resulted in concentration and memory problems along with difficulty sleeping, and difficulty maintaining social relationships in groups of people.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent for the period of November 23, 2009 to February 8, 2011 for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability evaluation in excess of 50 percent for the period beginning on February 9, 2011 for anxiety disorder, NOS with bruxism, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2009.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

A March 2010 rating decision service connection was granted for anxiety, NOS, with an evaluation of 30 percent effective November 23, 2009.  Thereafter, in March 2010 the Veteran filed a claim for service connection for bruxism, as secondary to the service-connected anxiety.  This appeal follows the March 2010 rating decision, which granted service connection and the July 2010 rating decision which included the Veteran's bruxism and continued the 30 percent disability rating for anxiety NOS with bruxism, effective February 9, 2011.  The July 2011 rating decision increased the Veteran's disability rating for anxiety, NOS with bruxism, from 30 percent to 50 percent disabling effective February 9, 2011.  This is considered a partial grant of benefits.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to a service-connected psychiatric disorder, such as anxiety disorder, NOS with bruxism, is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As pertinent to the present case, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 


Period from November 23, 2009 to February 8, 2011

VA treatment notes from January 2010 to February 2010 documented the Veteran's current depression, sadness and hopelessness which was rated low on a scale from 1 to 10 and his happiness was rated at a 5.  Furthermore, the Veteran reported a concentration level of a 10 when he has a goal.  Exaggerated startled responses to loud or unexplained noises were documented with avoiding activities as well as people and feeling detached from others.  However, hallucinations, illusions and delusions were all denied.  The Veteran's affect and mood were noted as appropriate, with a mildly depressed mood.  Thought processing was logical and goal oriented with no psychotic symptoms shown and having adequate judgment in insight for daily living.

A VA examination was performed in February 2010.  On examination, the Veteran was casually dressed, appropriately groomed, with good eye contact and no psychomotor abnormality.  His mood was generally anxious with a full range affect and his cognitive functioning, to include memory, appeared grossly intact, although formal cognitive evaluation was not completed.  His thought processes were logical and linear and the content was appropriate.  The Veteran reported moderate difficulties with staying asleep in that he has 4 to 5 hours of uninterrupted sleep, mild distress related to avoiding thoughts and feelings about his experiences and avoidance of activities, as well as moderate levels of distress related to becoming emotionally upset when reminded of the attack.  A GAF score of 60 was assessed for the Veteran.

Further, a June 2010 VA treatment note reports the Veteran's GAF score was 61 and was previously a 58 in February 2010.  The Veteran denied current suicidal and homicidal ideation, while indicating receiving 5 to 6 hours of sleep and getting up once a night while using a mouthguard for teeth grinding.  He had an adequate appetite, trying to lose a few pounds he had gained.  Further, the Veteran reported an energy level of 7, having more motivation to get things done and able to focus to complete tasks.  His overall affect was appropriate, mood was depressed and mild, thoughts were logical and goal oriented, thought content had no hallucinations, illusions or delusions, and insight, attention and judgment were adequate for daily living.

Thereafter, a VA treatment note dated March 2010 reported the Veteran's depression around a 5 or 6 on the pain scale and irritability as a 4.  He reported his anxiety has been helped with medications and a lot of things that used to bother him are no longer as bothersome.  He also denied suicidal and homicidal ideations.  His sleep was noted as adequate for daily living as well as his appetite.  His energy level was reported as a 7 and his concentration at a 5.  The Veteran's mood was mild to moderately depressed, his thoughts were logical and goal oriented, no hallucinations, illusions or delusions with adequate insight, judgment and attention.

The Veteran's August 2010 Notice of Disagreement included a statement in which he describes an inability to establish and maintain effective relationships because of his self-image with his teeth.  He further describes difficulty sleeping at night as well as choosing what he is going to eat.  The Veteran also reported difficulty remembering names, dates and times and problems completing tasks such as paying bills on time.

VA treatment notes from November 2009 documented the Veteran had been "feeling blue and depressed" related to his VA claim.  His mood was somewhat depressed, his sleep was averaging 3 to 4 hours a night with being non refreshed in the morning, limited appetite, able to focus on projects but not one to read or watch the television too much and he denied suicidal, homicidal or violent thoughts.  The mental status examination showed a pleasant well-groomed male, fully oriented and intelligent without memory problems noticed, with a polite, somewhat subdued mood, normal rate of speech, goal directed thought processes, rational thought content and fair judgment and insight.

The preponderance of the evidence relevant to this time frame shows that the Veteran's anxiety does approximate the criteria for a rating of 50 percent.  Importantly, the treatment notes show that the Veteran's symptoms included depressed mood and anxiety with chronic sleep impairment as well as difficulty remembering names, dates and times.  But the Veteran also described an inability to establish and maintain effective relationships due to his teeth which more closely approximates the rating of 50 percent.  A higher rating of 70 percent is not warranted because the Veteran had no suicidal ideations, no evidence of illogical or obscure speech or impaired impulse control and no neglect of personal appearance and hygiene or symptoms which approximate such a level of impairment.  Therefore, the Board finds a rating of 50 percent is warranted for this period.


Period Beginning on February 9, 2011

In January 2011 a general VA examination was performed and the examiner indicated he could not comment on the Veteran's anxiety disorder because it was outside the area of his expertise.  However, at the time of the examination, the Veteran's mental status was alert and oriented to person, place and time.  Moreover, he was not presently employed as he was retired from a carrier for the Post Office after 29 years.

A psychological VA examination was performed in February 2011.  The Veteran reported he had significant dental issues due to the bruxism but otherwise rated his day to day mood as "good", except with teeth pain as he needs false teeth.  He also reported his level of nervousness is better with medication but he still "worries about a lot of things".  He avoids being in crowds because he fears being judged, gets hypervigilant when he is around a lot of people and is self-conscious around people.  He also reports having trust issues since he was attacked in the service.  He is divorced with no children and is not currently dating but he does have a couple of close friends as well as contact with his sisters.  For fun, he likes riding ATV's with his friend but mostly enjoys doing things on his own.

His appearance was neatly groomed and casually dressed.  While he had not shaved in a few days, there was no body odor.  The Veteran's affect was appropriate, his speech was hesitant, clear and coherent with his mood being anxious and depressed.  The Veteran reported fair concentration and trouble focusing when he reads as well as trouble getting to sleep and some trouble remembering birthdays or anniversaries but does okay with day to day memory such as appointments and medications.  Further, he reported trouble with activities of daily living such as household chores and slight trouble with grooming and bathing.  He also reported nightmares 2 to 3 times per month and gets irritated easily.  He also checks his locked doors 2 to 3 times a night and has loaded guns in his bedroom.  The examiner gave a GAF score of 60.

Furthermore, the record includes the February 2011 Veteran's statement describing the attack he sustained while in-service, which has caused his anxiety, NOS and bruxism.

A May 2011 VA dental and oral examination disclosed that the Veteran had many missing teeth and a history of bruxism that started during active duty.  The loss of many teeth was felt to be more likely than not secondary to the effects of the bruxism, coupled with poor oral hygiene and periodontal disease.

The preponderance of the evidence relevant to this time frame shows that the Veteran's anxiety disorder, NOS with bruxism, more closely approximates the criteria for the current 50 percent rating, but no higher.  The treatment notes show that the Veteran's symptoms resulted in concentration and memory problems along with difficulty sleeping, and difficulty maintaining social relationships in groups of people as well as fair concentration and trouble with some activities of daily living.  A rating of 70 percent is not warranted because the Veteran had no suicidal ideations, no evidence of illogical or obscure speech or impaired impulse control and no neglect of personal appearance and hygiene or other symptoms which would approximate deficiencies in most areas.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's anxiety disorder, NOS with bruxism, is adequately compensated by the assigned disability rating for each period.  Notably, the Veteran's symptoms do not more closely approximate higher rating criteria for either period at issue.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has additional service-connected disabilities of tinnitus and a scar on the left elbow.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service-connected disabilities, including the service-connected tinnitus and scar that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence supports a rating pf 50 percent, but no higher, from November 23, 2009 to February 8, 2011 for service-connected anxiety disorder, NOS, and is against a rating in excess of 50 percent from February 9, 2011 for service-connected anxiety disorder, NOS with bruxism.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

Entitlement to an initial disability rating of 50 percent from November 23, 2009 to February 8, 2011 for service-connected anxiety disorder, NOS, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating greater than 50 percent beginning on February 9, 2011 for service-connected anxiety disorder, NOS with bruxism, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


